TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00779-CV
NO. 03-08-00780-CV
NO. 03-08-00781-CV


In re Jesus Jimenez, Jr.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		In each of the above cause numbers, Jesus Jimenez, Jr., has filed an "Original Petition
for Writ of Habeas Corpus."  This Court does not have jurisdiction to consider Jimenez's petitions. 
See Tex. Code Crim. Proc. Ann. art. 11.05; Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); see also Watson
v. State, 96 S.W.3d 497, 500 (Tex. App.--Amarillo 2002, pet. ref'd) ("Under [article 11.05], the
Court of Criminal Appeals, the District Courts, and the County Courts have the power to issue a writ
of habeas corpus, but the courts of appeals are not designated as having jurisdiction to entertain or
issue writs of habeas corpus.").  The petitions are dismissed for want of jurisdiction. (1)



						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   January 27, 2009

1.   We note that Jimenez has also filed notices of appeal from three judgments of conviction
that are also the subject of these petitions.  See Jimenez v. State, Nos. 03-08-00701-CR, 03-08-00702-CR, 03-08-00703-CR.  Those appeals are currently pending before this Court.